﻿On behalf of the President of the Republic of Zimbabwe, His Excellency Comrade Canaan Banana, the Prime Minister, the Honourable Comrade Robert Mugabe and the people of Zimbabwe, I salute all here and wish to convey to all the greetings and good wishes of the people of Zimbabwe. I am grateful for this opportunity to address this great Assembly of the world. I am overwhelmed by the occasion and the realization that I take my place today in this thirty-fifth regular session of the General Assembly for the first time as leader of a delegation from the duly constituted sovereign Government of Zimbabwe.
159.	On behalf of my country and delegation and on my own behalf, I wish to congratulate Ambassador von Wechmar and his country upon his election to the very distinguished office of President of this body. I have no doubt in my mind that he will discharge his duties diligently and with the efficiency that has characterized his official performances and has led this entire body and his sponsors to acclaim him their choice as President of the General Assembly at its thirty-fifth session.
160.	My country and I share his strong beliefs as indicated in his opening speech regarding his positive bias for equality of mankind and peaceful coexistence among and between nations and his faith in the United Nations ability and potential to find solutions to problems that are brought before it. I wish him personally and the federal Republic of Germany a successful term of office in the presidency of the thirty-fifth session.
161.	I take this opportunity, too, to express my country's and my own appreciation and gratitude to my brother, colleague and personal friend, the Honourable Ndugu Salim Ahmed Salim of the United Republic of Tanzania, for the very high standard he has set for the office of President of the General Assembly during his term of office. The fair but firm manner, relentless initiative and zeal to achieve global equality, peace and tranquillity which characterized his term of office have made for his country and for the United Nations’ numerous friends and given hope to oppressed peoples, the starving nations and those in ill health that one day solutions to their problems will be found. Ndugu Salim Ahmed Salim, my country is proud of your leadership. The front-line States of southern Africa are proud of your leadership. The O AU is proud of your leadership. The non-aligned nations were impressed by your leadership, as was the United Nations. This has already been expressed by many a representative.
162.	My delegation and I extend our sincere compliments, respect and appreciation to the Secretary-General of the United Nations for his distinguished service to mankind and for his total impartiality in the discharge of his duties. I should like to thank the Secretary-General for sparing his highly demanded time to attend the Zimbabwe independence celebrations in my country in April of this year, during which time he was familiarized with our reconstruction and resettlement priorities.
163.	I should like to welcome and congratulate our brother State, the Islands of Saint Vincent and the Grenadines, through its Prime Minister, the Honourable Mr. Cato, upon its momentous admission to the United Nations on 16 September. We congratulate it further on the attainment of its independence and wish it well in the pursuance of its State and international obligations. In welcoming our brothers from Saint Vincent and the Grenadines, I should like to reiterate, on behalf of my country which also is a new member of this body, that we have tremendous respect for the Members of the United Nations. We adhere to the principles and objectives of the Charter of the United Nations, and we shall try to the best of our ability to work for the realization of those objectives.
164.	As everyone is aware, our struggle for liberation was a long and costly one. During the long years of armed confrontation, thousands of lives were lost. Our people in the rural areas suffered untold hardships. Many were uprooted from their homes, and their normal life was disrupted. About a quarter of a million Zimbabweans left the country and created refugee situations in neighbouring countries, notably Botswana, Mozambique and Zambia. Over half a million people were herded by enemy forces into so-called "protected villages" similar to the "hamlets" of the Vietnamese war. These protected villages became riddled with starvation and disease. Many more people took refuge in our cities and towns, where they created shanty conditions. The economy of the country, which was placed on a war footing by the illegal regime which spent 1.3 million Zimbabwe dollars per day on the war, was disrupted. In addition, our economy was geared to serving the needs of the white minority and foreign interests, to the virtual exclusion of the African majority. This poses enormous problems of reconstruction on, rehabilitation, resettlement, economic restructuring and equitable redistribution of our national wealth.
165.	In the process of reconstruction, resettlement and economic restructuring, we are determined to correct this colonial and war legacy. We have advanced our intention to build a non-racial society and we intend to offer economic opportunities to all Zimbabweans on the basis of equality. My Prime Minister has stated on several occasions that we are resolved to build an egalitarian and socialist society in Zimbabwe, taking into consideration the objective economic conditions of a capitalist economy that has existed for 90 years during the colonial era.
166.	With the support of the nations represented in this Assembly, we are determined to succeed in our reconstruction and resettlement efforts. We seek assistance from those who have helped us in the past. We seek assistance from those who might have doubted our true intentions and who by now-must surely be in no doubt that the ZANU" Government wants to build a non-racial society based on democratic principles, the rule of law and the will of the majority. I am sure many Member States have already read the report of the Secretary-General of the United Nations, pursuant to Security Council resolution 460 (1979), which highlights some of my country's reconstruction and resettlement priorities. I should like to thank Mr. Kurt Waldheim, on behalf of my Government and the people of Zimbabwe, for so ably outlining our reconstruction problems in search of financial and material assistance.
167.	I feel honoured in addressing this Assembly because it has been with the moral, political, diplomatic and material support of the members of this great body that we have attained our independence. They have supported a noble and mighty cause, a cause of greatness, and that support has enabled us to end 15 years of unilateral declaration of independence and 90 years of foreign domination, racism and economic exploitation. It is only fitting, therefore, that I pay a tribute to at least some of the nations or regions which have participated in our noble cause.
168.	First of all, there is our special relationship with the United Kingdom. As the former colonial Power, Britain has a relationship with us which was originally imposed on us but which, happily, has become one of mutual benefit. The United Kingdom has now become the single largest donor to our country, although, as my Prime Minister has pointed out several times, the magnitude of that aid falls far short of what we had expected. We have not forgotten that it was through the good offices of the present British Government that the Lancaster House agreement was cached, culminating in our electoral victory and independence.
169.	Britain has sponsored our country's association with the European Economic Community [EEC], and that gesture is greatly appreciated. While Zimbabwe values the bilateral relations which exist and which will be developed, it is very much aware of the benefits to be gained from association with the EEC. It is hoped that relations between the African, Caribbean and Pacific Group and the EEC will progress to the stage where we can participate as equal partners, not only as a source of raw materials and recipients of aid.
170. Zimbabwe, perhaps by accident father than by design, has become a substantial manufacturer of primary and intermediate goods, and even of some finished products. Because of the diversity of its agricultural and mineral products, Zimbabwe aspires to become—and has a good chance of becoming—also a manufacturer of some significance of finished articles. We have no desire to remain a mere exporter of primary products but are anxious to cooperate with Europe and share some of our abundant resources in return for capital goods and technology because that would enable us to process our goods into finished products. We have an industrial infrastructure sufficient to warrant international trade and international markets if our economy is to improve and keep pace with population and society pressures. We believe the EEC is aware of this desire on the part of Zimbabwe and of other developing nations.
171.	The present United States Administration has played no mean part in contributing to the birth of Zimbabwe through its diplomatic endeavours, and I wish to thank it most sincerely, as well as the black and progressive white solidarity groups. While we sincerely thank the United States Government for its financial contributions to the development and reconstruction of our country since independence, we realize that the amount of aid which has been committed is much less than we had been led to expect once a solution to our liberation struggle had been found. We are aware that there is an economic recession in the United States of America, but we are also aware that some of the reluctance to help us emanates from some misinformed and pessimistic forces which are influential in the legislative process of this country; It is our intention to throw more light on our Government's policies for the benefit of such forces.
172.	I am aware of Canada's sound reputation in Africa, where it is admired for its "no strings attached" aid to the continent, and my Government looks forward to a closer and even more fruitful relationship with Canada.
173.	We wish to thank the working class in particular and the people in general of the Federal Republic of Germany and other Western European nations for their overall material, political, moral and diplomatic support through their humanitarian and solidarity groups and certain ideologically compatible organizations. We further wish to thank all relevant non-governmental organizations and religious bodies in the Federal Republic of Germany and other Western European nations for helping us convince their respective Governments of the correctness of the cause of our liberation struggle in Zimbabwe. We are pleased to note that after our independence the Government of the Federal Republic of Germany became one of the first countries to offer financial assistance through soft loans totalling $17 million. Since the Federal Republic of Germany is known to be a country that follows up its promises with concrete action, we look forward to a warm and lasting relationship. We are aware of Germany's reputation for technical achievement and hope that we can benefit from a transfer of technology from it. 
174. We wish to extend our deepest thanks and gratitude to the Governments and peoples of socialist countries for their unwavering support of the just cause of the people of Zimbabwe during the liberation struggle. That support was translated into all forms, but particularly into material and technological forms. We shall maintain and strengthen our links with these our friends in need and in deed. Among the socialist countries some deserve special mention, in particular the People's Republic of China, the Democratic People's Republic of Korea, Yugoslavia and Romania. Our ideological compatibility with those nations is a legacy of socialism which binds us together in a one-class brotherhood and must be jealously protected, enhanced and maintained.
175.	Our long association with the Scandinavian countries is well known, and so is the degree of their invaluable support to our cause during the struggle. We wish to thank the Scandinavian Governments and peoples of Sweden, Denmark and Norway for their genuine and sincere support. We hope to continue these ties to the mutual benefit of ourselves and the countries involved.
176.	With regard to American States, my people are truly aware of the moral support of those progressive groups in Central and South America which have contributed unflinchingly to the liberation struggle of Zimbabwe. Their brotherly endeavours on our behalf are even more appreciated when we realize that they have fought in the past and even today are themselves fighting a number of insidious and oppressive regimes in their own region. My Government has friendly contacts with a number of legitimate Governments in the area: namely Guyana, Nicaragua, Brazil, Jamaica, Cuba and Grenada among others. Let it be noted that we will not tolerate contact with reactionary and oppressive regimes in the continent. With poverty, racial prejudice and social and economic injustice endemic in those areas, my country will continue to identify with the oppressed through international bodies and diplomatic-channels until they are truly liberated.
177.	It is not easy to express the gratitude, appreciation and thanks of my Government and our people to the OAU, the Co-ordinating Committee for Liberation Movements in Africa of the OAU and the front-line States. Their consistency and the enormousness of the sacrifices which they and their people made in so many domains on our behalf defy words. There is no doubt that the victory of the people of Zimbabwe against colonialism, oppression, racism and exploitation of man by man is also the victory of Africa against the same forces. We salute the friendship and support that we received from the front-line States of Angola, Botswana, Mozambique, Tanzania and Zambia as well as from the Governments of the Federal Republic of Nigeria and socialist Ethiopia. Those Slates gave us the most valuable assistance during our liberation struggle and continue to afford us assistance as we embark on a new era as an independent and sovereign State. As the Assembly will be aware, Zimbabwe was admitted as the newest Member of the OAU, and I am glad to note that the closest consultation and co-operation exist between the United Nations and the OAU. That happy state of affairs will undoubtedly be of the greatest benefit to Africa and the world. Few aspects of political life or of economic and technological development can be confined to one part of the world. Therefore, it is to be hoped that the United Nations and the specialized agencies will continue to work together in all fields where there is a common interest.
178.	The OAU is the corner-stone of Zimbabwe's activities on the continent of Africa. Within the framework of the OAU we are determined to develop the best of relations with those of our neighbours who encounter the same conditions and problems as we do and who share a similar outlook on developments affecting our region.
179.	It is my Government's desire to bring about the closest co-operation with fellow front-line States and with others in the region, like Lesotho, Swaziland and Malawi, in order to achieve rapid national and regional development. I state that belief in the importance of regional co-operation with all due deference, because it has been reached over the relatively short period since we gained our independence and it has been confirmed by other leaders of countries close to us who are more experienced than we are. Until quite recently, most countries in the southern part of Africa have been developing independently of each other. In consequence, communications and trade have been developing along separate lines; the fight against poverty, famine and disease has also been developing along separate lines, without much regard for the interests of other countries that might be similarly affected. There has, of course, been little alternative. Zimbabwe was politically and economically isolated until we became independent, and there are still countries which are physically separated from each other because they are embedded in apartheid South Africa. Nevertheless, it is imperative that we should pool our resources and start to think about working through common institutions. In this direction, my country is encouraged by the Southern Africa Development Co-ordination Conference, which held a summit conference at Lusaka last April and a ministerial meeting in Zimbabwe at the beginning of September. In that respect, some very concrete results are expected in the way of regional development,
180.	I do not have to remind the Assembly that, through initiatives such as that, Zimbabwe's dependence on ports in and supply routes through South Africa can in the long run be reduced. At the moment, however, although my Government has severed diplomatic relations with South Africa. Zimbabwe's dependence on those routes is absolute, in spite of new routes that are becoming available to the Indian Ocean ports in Mozambique. The altitude of Zimbabwe is that we align ourselves whole-heartedly with those who wish to see an end to the oppressive system of apartheid that has been erected in South Africa. We shall support those forces which have been formed for the purpose of combining the efforts of those who are working to promote change in South Africa. We believe it is our revolutionary duty to render unflinching support to our oppressed class brothers and sisters in South Africa.
181.	We shall therefore fight vigorously within the framework of the OAU to end apartheid; we pledge our assistance to the legitimate liberation movements of South Africa, the African National Congress and the Pan Africanist Congress, in their just struggle to end apartheid and create a non-racial society in that troubled country. Apartheid in South Africa is a threat to the stability of the southern Africa region, as well as to the stability of all Africa. It is, indeed, a threat to world peace. There can never be compromise between apartheid and the aspirations of the oppressed peoples of South Africa and independent Africa, just as there cannot be true and satisfying independence for Zimbabwe until there is real independence for the oppressed peoples of South Africa. Confrontation of unimaginable magnitude is in store for the minority racist whites in South Africa who want to preserve the evil social system in that country. We believe the light against apartheid is just, and that victory over apartheid is certain, just as it was in Mozambique, Angola and Zimbabwe, and therefore the struggle must continue until all Africa is liberated.
182.	On the Namibian question. Zimbabwe firmly supports the stand of the United Nations on Namibia and commends the wise and determined efforts of the Secretary-General to bring that country to independence. Once again, we deplore the delaying tactics of the South African regime on that issue. We salute the efforts of SWAPO, the authentic representative of the Namibian people, to liberate Namibia and we pledge our militant solidarity with the people of Namibia. In the same spirit of co-operation with the United Nations, Zimbabwe is ready and willing to do everything possible to facilitate the application of Security Council resolution 435 (1978) to settle the Namibian conflict.
183.	Although the struggles for independence are more evident in South Africa and Namibia, there are other areas on the continent where the people are oppressed and are denied the most fundamental of human rights. My Government supports the principle of self-determination and applies that support in every case where it is apparent that u people has been placed under alien domination. For that reason, we recognize the justice of the struggle by the people of the Democratic Sahraoui Arab Republic under their authentic and revolutionary leadership, the POLISARIO Front; similarly, we support the PLO in its efforts to gain recognition for the right of the Palestinians to an independent existence. We believe that, in the same way that Israel has fought for its existence as a nation, Israel should itself recognize the rights of others. We condemn unreservedly the transfer of the capital of Israel to the ancient city of Jerusalem.
184.	We wish to express our solidarity with the people of East Timor and their liberation forces of the FRETILIN independence movement which are waging a just struggle for self-determination. Similarly, we wish the people of Latin America well, in their efforts at securing truly popular governments, social and economic independence and advancement, as they have not failed to support us in our hour of need, they should know that our support is always there. I am proud to inform the Assembly that a number of liberation movements from Central and South America were represented at our independence celebrations and that the ties of solidarity continue to develop.
185.	We need not over-emphasize the fact that the existence of oppressive systems is a constant threat to international peace and security. We are therefore resolved that freedom and social and economic progress should come to all peoples and countries. The denial of this freedom, and
Prevalence of racial discrimination and apartheid are the seeds from which grow the tension, conflicts, instability that are threatening our international community today.
186.	Regarding super-Power rivalry, so far as Zimbabwe is concerned, we, in common with a large number of other countries, strongly oppose any foreign interference by any country in the affairs of another as a violation of our Charter. We are convinced that it is not by military alliances, pacts and the stockpiling of armaments that world peace and security can be attained. We are in no camp and in no military alliance and we will strive to uphold our honourable principles of goodwill, co-operation, mutual respect and the betterment of all people. We are greatly concerned by the growing number of refugees in the world, particularly when they leave their own countries because of foreign domination and oppression.
187.	Naturally, we welcome the breakthrough on the law of the sea recently reported by the Third United Nations Conference on the Law of the Sea and we hope that the Convention will permit harmonious relationships among and between nations that exploit the deep sea-bed. Naturally, we also support the concept of disarmament by the two super-Powers and their associates. We urge those nations that are spending billions of dollars on developing and merchandising weapons of mass destruction to review their policies and change them.
188.	It is our strong belief that the billions of dollars spent on offensive weapons should be diverted to economic development projects—which have a direct bearing on the improvement of the quality of human life—rather than devoted to preparing for the destruction of human life.
189.	The Government of Zimbabwe is totally opposed to those who want to spread the danger of confrontation in a nuclear war to the Indian Ocean by establishing bases and introducing vessels carrying nuclear weapons into the area. We believe the Indian Ocean should be left as a nuclear-free zone and a zone of peace.
190.	I cannot conclude my speech without congratulating this great Assembly for its insight and commitment to the establishment of a New International Economic Order that led to the holding of the eleventh special session, devoted to economic issues, which has just ended. It would definitely be a misapprehension for any country to think that it can survive in isolation, no matter how privileged it is economically. As a country returning from economic isolation, we cannot over-emphasize this point.
191.	The grim truth of today's economy is that if one part of the world goes down economically, it drags others with it. Thus, it is not a question of the prosperous helping those who are less or not prosperous, merely out of the generosity of their hearts. It is evidence of enlightened self-interest to realize that if some parts of the world suffer economically, those areas will have an adverse effect on the whole international economy, dragging even the prosperous nations with them.
192.	In conclusion, permit me to repeat that we are committed to the noble principles and purposes of this body and that we will be guided by those principles and purposes in all our deliberations. We look forward to enthusiastic participation in the activities of the United Nations and its agencies.
